UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) x ANNUALREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 3975 Freedom Circle, Santa Clara,, California (Address of principal executive office) (Zip Code) (408) 454-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No ¨ Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filerxAccelerated filer¨Non-accelerated filer (Do not check if a smaller reporting company)¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The aggregate market value of the voting stock held by non-affiliates of the registrant as of June30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $1,577,392,512 (based on the last reported sale price of $27.20 on June30, 2010). 67,666,718shares of the Registrant’s common stock, par value $0.01 per share, were outstanding as of January 31, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions registrant’s proxy statement to be delivered to stockholders in connection with the registrant’s 2011 Annual Meeting of Stockholders to be held on or about May 20, 2011 are incorporated by reference into Part III of this Form 10-K. The registrant intends to file its proxy statement within 120 days after its fiscal year end. Table of Contents NETLOGIC MICROSYSTEMS, INC. FISCAL 2-K TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Item 4. Removed and Reserved. 21 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases ofEquity Securities 22 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 38 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 74 Item9A. Controls and Procedures 74 Item 9B. Other Information 74 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 75 Item 11. Executive Compensation 75 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 75 Item 13. Certain Relationships and Related Transactions and Director Independence 75 Item 14. Principal Accounting Fees and Services 75 PART IV Item15. Exhibits and Financial Statement Schedules 76 Signatures 80 Table of Contents PART I Forward-looking Statements This report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, which include, without limitation, statements about our future business operations and results, the market for our technology, our strategy and competition. Such statements are based upon current expectations that involve risks and uncertainties. Any statements contained herein that are not statements of historical fact may be deemed forward-looking statements. For example, the words "believes", "anticipates", "plans", "expects", "intends" and similar expressions are intended to identify forward-looking statements. Our actual results and the timing of certain events may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such a discrepancy include, but are not limited to, those discussed in "Business", "Risks Factors", "Management's Discussion and Analysis of FinancialCondition and Results of Operations" and "Quantitative and Qualitative Disclosures About Market Risk" below. All forward-looking statements in this report are based on information available to us as of the date of this report, and we assume no obligation to update any such forward-looking statements. The information contained in this report should be read in conjunction with our condensed financial statements and the accompanying notes contained in this report. Unless expressly stated or the context otherwise requires, the terms "we", "our", "us" and "NetLogic Microsystems" refer to NetLogic Microsystems, Inc. ITEM1. BUSINESS. Overview We are a leading fabless semiconductor company that designs, develops and sells proprietary high-performance processors and high-speed integrated circuits that are used to enhance the performance, functionality and energy efficiency of advanced mobile wireless infrastructure, data center, enterprise, metro Ethernet, edge and core infrastructure networks.Our market-leading product portfolio includes high-performance multi-core communications processors, knowledge-based processors, high-speed 10/40/100 Gigabit Ethernet (GE) physical layer (PHY) devices, network search engines, and ultra low-power embedded processors.These products are designed into high-performance systems such as switches, routers, wireless base stations, access aggregation, radio network controllers, security appliances, networked storage appliances, service gateways and connected media devices offered by leading original equipment manufacturers (OEMs) such as Alcatel-Lucent, Brocade Communications Systems, Inc.,Cisco Systems, Inc., Dell Inc., Ericsson, Finisar Corporation,Hewlett Packard Corporation, Huawei Technologies Co., Ltd., Juniper Networks, Inc., McAfee, Inc., Motorola, Inc., Nokia Siemens Networks, Tellabs, Inc., and ZTE Corporation. The products and technologies we have developed and acquired are targeted to enable our customers to develop systems that support the increasing speeds and complexity of Internet Protocol (IP) networks. We believe there is a growing need to include high-performance multi-core processors, knowledge-based processors, and high speed physical layer devices in equipment as networks transition to all Internet Protocol packet processing at increasing speeds and complexity. In 2009, we broadened our customer base and product portfolio, and strengthened our competitive positioning and research and development capabilities through the acquisitions of the network search engine business from (NSE) Integrated Device Technology (IDT) in July 2009, and the acquisition of RMI Corporation (RMI) in October 2009, which added high-performance and low-power multi-core, multi-threaded processors to our product offering. In connection with our acquisition of RMI, we issued approximately 9.9million shares of our common stock and paid $12.6 million cash to the former stockholders of RMI as merger consideration. Approximately 10% of the shares of our common stock were held in escrow as security for claims and expenses that might arise during the first 12 months following the closing date and were subsequently released to the former holders of RMI capital stock in October 2010. Additionally, in December 2010 we issued approximately 2.4 million additional shares of our common stock and paid an additional $11.5 million cash to the former RMI stockholders as earn-out consideration based upon the achievement of specified percentages of revenue targets for the 12-month period from November1, 2009 through October31, 2010 with respect to sales of RMI products. In 2010, we focused on strategically investing in our product development, scaling our business operations to support our growth, and continuing to successfully integrate the IDT NSE business and RMI.In product development, we introduced new products in each of our primary product families, including our XLP multi-core, multi-threaded communications processor, new members of our NL10000 and NL11000 knowledge-based processor families, and our NLP1342 PHY product. We also continued our efforts to transition our product portfolio of multi-core processing, knowledge-based processing and physical layer solutions to the advanced 40 nanometer (nm) process node.In order to support our growing business operations, we increased our worldwide hiring by adding 95 new employees and improving our processes and systems related to management information and enterprise resource planning systems to keep in pace with our breadth and scale of business while maintaining regulatory compliance.Our integration of the IDT NSE business and RMI included the continued assimilation of employees, retention of key personnel and existing customers and acquisition of new customers. 1 Table of Contents Our Markets Networking Systems. We sell our products primarily to OEMs that supply networking equipment for the Internet infrastructure, which consists of various networking systems that process packets of information to enable communication between the networking systems. This networking equipment includes routers, switches, application acceleration equipment, network security appliances, network access equipment and networked storage devices that are utilized by networking systems such as: • core networks, for long-distance city-to-city communications which may span hundreds or thousands of miles; • enterprise networks, for internal corporate communications, including access to storage environments; • data center networks, for high-density server farms; • metro networks, for intra-city communications which may span several miles; • edge networks, which link core, metro, enterprise and access networks; and • access networks, which connect individual users to the edge network. Applications. Sales of IP-based networking equipment continue to increase, as the usage of the Internet has continued to grow and evolve to accommodate the continued growth in the amount of digital media content available and provide converged support for the quad-play applications of voice, data, video and mobility over a single unified IP infrastructure. These applications include: • Mobile Internet services (delivery of data, voice and video to mobile devices); • cloud computing and data center virtualization; • Internet Protocol television, or IPTV; • video on demand, or VoD; • voice transmission over the Internet, or VoIP; • on-line gaming; • filtering of malware (e.g., virus, spyware and spam) and intrusion attempts; • email communications; • e-commerce; • music, picture and video file downloading and sharing to mobile devices such as cell phones and portable music/video devices; and • Internet browsing and video portal viewing delivered over the IP infrastructure to cell phones and other mobile devices. Network Awareness and Content Awareness. Due to the increased number of the connected Internet devices, the growth of Internet services and applications, and as well as the greater complexity of the Internet-based infrastructure to support quad-play applications, OEM systems must increasingly process complex video, peer-to-peer, audio and data traffic that traverses the network more intelligently, more securely and at faster speeds using knowledge about the overall network.Such knowledge includes the method and mannerin which networking systems are interconnected, as well as traffic patterns and congestion points, connection availability, user-based privileges, priorities and other attributes.These OEM systems also need knowledge about the content carried by the network and the applications that use the network. Using this knowledge of the network to make complex decisions about individual packets of information involves network awareness, while using knowledge of packet content to make complex decisions about individual packets of information involves content awareness, also known as deep-packet inspection. Network awareness and content awareness include the following: • preferential transmission of packets based upon assigned priority; • restrictions on access based upon security designations; • changes to packet forwarding destinations based upon traffic patterns and bandwidth availability, or packet content; and • addition or deletion of information about networks and users and applications. Moreover, network and content awareness in advanced systems require multiple classes of packet processing, in addition to forwarding packets in the network. These additional classes of processing include access control for network security and prioritization of packets to maintain quality of service (QoS) of internet traffic for transaction billing. Compared with the basic processing task of forwarding, these additional classes of packetprocessing require a significantly higher degree of processing of IP packets to enable network and content awareness, which we describe as network-aware and content-aware processing.Thus, networking equipment OEMs increasingly seek third party providers of advanced processing solutions that complement their core competencies to enable network and content awareness within their systems and meet their escalating performance requirements for rapid processing speeds, complex decision-processing capabilities, low power dissipation, small form factor and rapid time-to-market. These trends are driving the need for higher performance and more advanced knowledge-based processors, multi-core processors and PHY solutions that enable carriers and enterprises to upgrade their networks in a seamless manner. 2 Table of Contents Our Strategy Our objectives are to be the leading provider of network-aware and content-aware knowledge-based processing solutions, high-performance multi-core, multi-threaded communications processors, and high performance PHY layer solutions,to networking OEMs and to expand into new markets and applications. To achieve these goals, we are pursuing the following strategies: Maintain and Extend our Market and Technology Leadership Positions. We intend to expand our market and technology leadership positions by continuing to invest in the development of successive generations of our knowledge-based processors, multi-core communications processors, 10/40/100 Gigabit PHYs and our other products to meet the increasingly high performance needs of networking OEMs, and as well as acquiring such capabilities through strategic partnerships and purchases of other businesses when we encounter favorable opportunities. We intend to leverage our engineering capabilities and continue to invest significant resources in recruiting and developing additional expertise in the areas of high performance circuit design, high-performance processor design, custom circuit layout, high performance Input/Output interfaces, and applications engineering.By utilizing our proprietary design methodologies, we intend to continue to target the most demanding, advanced applications for our products. Focus on Long-Term Relationships with Industry-Leading OEM Customers.The design and product life cycles of our OEM customers' products have traditionally been lengthy, and we work with our OEM customers at the pre-design and design stages. As a result, our sales process typically requires us to maintain a long-term commitment and close working relationship with our existing and potential OEM customers. This process involves significant collaboration between our engineering teams and theirs, and often involves the concurrent development of our products and theirs. We intend to continue to focus on building long-term relationships with industry-leading networking OEMs to facilitate the adoption of our products and to gain greater insight into the needs of our OEM customers. Leverage Technologies to Create New Products and Pursue New Market Opportunities.We intend to leverage our core design expertise to develop our products for a broader range of applications to further expand our market opportunities. We plan to address new market segments that are increasingly adopting intelligent and secure network processing, such as corporate storage networks that use IP-based packet-switching networking protocols. By utilizing our proprietary design methodologies, we intend to continue to target the most demanding, advanced applications for our products. Capitalize on Highly Focused Business Model.We are a fabless semiconductor company, utilizing third parties to manufacture, assemble and test our products. This approach reduces our capital and operating requirements and enables us to focus greater resources on product development. We work closely with our waferfoundries to incorporate advanced process technologies in our solutions to achieve higher levels of performance and to reduce costs. These technologies include advanced 130, 110, 90, 80, 55, 40 and 28 nm complementary metal oxide semiconductor (CMOS) processing nodes with up to ten layers of copper interconnect and 300 millimeter wafer sizes. Our business model allows us to benefit from the large manufacturing investment of our wafer foundries which are able to leverage their investment across many markets. Expand International Presence.We sell our products on a worldwide basis and utilize a network of direct sales, independent sales representatives and distributors in the U.S., Europe and Asia. We intend to continue to expand our sales and technical support organization to broaden our global customer reach. We believe that Asia, in particular China, and Europe, where we have already established customer relationships, provides the potential for significant additional long-term growth for our products. Given the continued globalization of OEM supply chains, particularly with respect to design and manufacturing, we believe that having a global presence will become increasingly important for securing new customers and design wins and to support OEMs in bringing their products to markets. 3 Table of Contents Our Products Our products include high-performance knowledge-based processors, multi-core communications processors, NETLite™ processors, network search engines, 10/40/products, and ultra low-power Alchemy® processors. Knowledge-based Processors Knowledge-based processors are integrated circuits that employ an advanced processor architecture and a large knowledge or signature database containing information on the network, as well as applications and contentthat run on the network, to make complex decisions about individual packets of information traveling through the network. Our knowledge-based processors significantly enhance the ability of networking OEMs to supply network service providers with systems offering more advanced functionality for the Internet, such as support for Internet Protocol Version 6 (IPv6) networking, IPTV, VoIP, unified threat management (UTM), malware inspection, virtual private networks (VPNs), rich content delivery over mobile wireless networks, and streaming video and audio. Our knowledge-based processors incorporate advanced technologies that enable rapid processing, such as a superscalar architecture, which uses parallel-processing techniques, and deep pipelining, which segments processing tasks into smaller sub-tasks, for higher decision throughput. These technologies enable wireline and wireless networking systems to perform a broad range of network-aware and content-aware processing functions, such as application-based routing, UTM network security, intrusion detection and prevention, virus inspection, access control for network security, prioritization of traffic flow to maintain quality of service and statistical measurement of Internet traffic for transaction billing. Layer 3-4 Knowledge-based Processors. Layers 3 and 4 refer to the data and transport layers, respectively, of the Open Systems Interconnection (OSI) reference model. For networking infrastructure that supports Layer 3-4 routing, decisions on how to handle IP packets are made using the data that is contained in the packet header.The packet header information consists of key data regarding the packet, including the IP address of the system that generated the packet, referred to as the source IPaddress, and the IP address of the device to which the packet is to be transmitted, referred to as the destination IP address. Our proprietary NL5000, NL6000, NL7000, NL8000 NL9000, NL10000 and NL11000 families of knowledge-based processors operate in conjunction with an OEM-developed custom application-specific integrated circuits (ASIC), programmable logic devices, and one or more network processing units (NPUs), and advanced interface technology to enable networking OEMs to meet their system performance requirements for Layer 3-4 processing. We also provide unique customized versions of our proprietary interface knowledge-based processors that work with proprietary custom integrated circuits and application software developed by or in collaboration directly with our customers.We offer knowledge-based processors with a range of knowledge database sizes, and all of our knowledge-based processors are designed to be connected in groups to increase the knowledge database available for processing. In 2010, we collaborated with one of our long-time foundry partners Taiwan Semiconductor Manufacturing Company (TSMC) to migrate our knowledge-based processor family to the 40 nm process node. As part of this migration, we announced new members of our NL10000 and NL11000 knowledge-based processor families fabricated on TSMC's 40 nm process node, each of which includes enhanced knowledge-based processing cores capable of achieving 1.6 billion decisions per second (BDPS). The NL11000 family integrates our serializer-deserializer (SerDes) technology from our PHY products to provide a serial interface that delivers 225 Gigabits per second (Gbps) of chip-to-chip interconnect bandwidth.This high performance input/output (I/O) bandwidth is particularly useful in processing IPv6.Both the NL10000 and NL11000 knowledge-based processors are optimized for IPv6 processing, and the NL10000 family maintains compatibility with previous generations of knowledge-based processors to allow OEMs to leverage existing software and ASIC investments while upgrading to IPv6. NETL7™ Layer 7 Knowledge-based Processors. For networking infrastructure that supports Layer 7 routing, decisions on how to handle IP packets are made using the information that is contained in the packet payload or packet content. The packet content contains the actual data being transmitted between applications using the network. Layer 7 of the OSI reference model, known as the application layer, facilitates communication between software applications and lower-layer network services. Our NETL7™ knowledge-based processors are designed to accelerate Layer 7 content processing and signature recognition tasks for enterprise and carrier-class networks. NETLite™ Processors and Network Search Engines Our NETLite™ processor family is specifically designed for cost-sensitive, high-volume applications such as entry-level switches, routers and access equipment. The NETLite processor family leverages circuit techniques developed and refined during the design of our knowledge-based processor families, and benefits from die size optimization, lower power dissipation and redundant computing techniques. In addition, the NETLite processors utilize a simplified pipeline architecture, as compared to our knowledge based processors, that allows for lower cost manufacturing and assembly in less expensive packages, and allows for lower cost system designs.As such, the NETLite processors are ideal for entry-level systems that do not require the advanced parallel processing and deep pipelining performance of our high-end knowledge-based processors. We also continue to provide network search engine products including those we acquired from IDT in July 2009, the TCAM2 products we purchased from Cypress Semiconductor Corporation in August 2007, and our legacy network search engines.We introduced our network search engine products between 1998 and 2001. These products are fabricated by IDT, UMC or TSMCusing a range of process technologies from 0.35 micron to 0.15 micron. 4 Table of Contents Multi-Core Communications Processors We offer a range of high performance, highly integrated, feature-rich XLP™, XLR® and XLS® multi-core, multi-threaded communications processor solutions that provide high throughput, power efficiency, application and content awareness and security for the evolving global IP network. Each core in the multi-core processors operates as an independent central processing unit. These processors serve infrastructure equipment, enterprise systems and network storage markets within the global IP network with a wide range of features and performance configurations. Our multi-core, multi-threaded communications processors can replace a number of single-function semiconductors through a highly integrated processing solution that provides customers with greater ease of design and faster time-to-market for their products. Our multi-core processors offer up to four-way multi-threading cores that allow each thread to act as a virtual central processing unit, or NXCPU ™ , thereby making each processor core capable of much higher throughput than a non-threaded core. The proprietary processor architecture also implements a high-speed Memory Distributed Interconnect ®network, consisting of a Fast Messaging Network ®and point-to-point interconnects, enabling high-speed communication between cores, accelerators and network interfaces and more efficient memory access. The processors also include Autonomous Acceleration Engines ®that enable them to offload computationally intensive software code from the processing cores to an on-chip hardware component for faster and more power-efficient execution. As a result, our processors can perform multiple complex and specialized tasks such as network traffic prioritization and application and content inspection without utilizing processor core resources. In addition, all of our processors incorporate security processing engines or algorithms for secure connectivity and communications. In the communications equipment market, our processor architecture integrates network accelerators, memory access accelerators, compression and decompression engines, and high performance network interconnects. This allows our customers to develop systems with fewer semiconductor components as well as systems that perform a broader range of functions. This level of integration eliminates the need for separate co-processors and digital signal processors and the associated complexity of software for each additional processing component. XLP™ Processor Family.In 2010, we shipped to our customers first samples of our XLP multi-core, multi-threaded communications processor.Designed on TSMC’s 40 nm process node, the XLP processor family offers scalability to 128 NXCPUs, each operating at up to 2.0 Giga Hertz (GHz) and over 160 programmable processing engines to deliver 160Gbps throughput and 240 million packets-per-second (Mpps) of intelligent application performance over the high-speed Inter-chip Coherency Interface™ (ICI) that offers cache and memory coherency to enable software applications to seamlessly run in Symmetric Multi Processing (SMP) or Asymmetric Multi Processing (AMP) modes. XLR® Processor Family. Our multi-core, multi-threaded XLR processor family is a high throughput, feature-rich processor solution for a wide variety of high-performance infrastructure equipment, enterprise networking, security and storage systems. The XLR processors enable applications, such as integrated security, convergence of voice, data and video applications (i.e., "triple play applications"), virtualized storage, load balancing and server offload, as well as content and application aware, multi-service routing and switching. All XLR processors are software- and pin-compatible and available in a variety of power options, enabling scalable system designs within a single platform. XLS® Processor Family. Our XLS processor family offers mid- to entry-level derivative versions of our XLR's multi-core, multi-threaded architecture. The XLS processors leverage the XLR's performance, scalability and technology and incorporate additional advanced innovations. XLS processors address applications that demand smaller form factors and lower power consumption. Our XLS processors are pin compatible within each series and software compatible across all XLS and XLR processor families. 10-100 Gigabit Ethernet Physical Layer Products Our PHY family of products provides high-performance, single, dual and quad-channel low-power interface technology for high-density data communication and storage systems, and offers comprehensive support for multiple 10/40/100 GE standards. The PHY products also integrate advanced electronic dispersion compensation technology. We expect our PHY family of products to benefit from the same market drivers as our knowledge-based processors and multi-core communications processors, including growth in 10 GE ports in switches and routers, data center servers, upgrades of the telecom infrastructure to support IPTV, and the deployment of the 10/40/-backbone for advanced mobile wireless networks.In 2010, we announced the availability of the industry’s lowest power 10/40/solution, the NLP1342, and the industry’s first dual-mode quad-port 10GBASE-KR and 40GBASE-KR4 backplane device, the NLP3342, that includes Energy Efficient Ethernet (EEE). Ultra Low-Power Processor Family Alchemy®Ultra-Low Power Embedded Processors. Our Alchemy®processor family consists of our industry leading embedded processors that deliver the powerful processing performance, ultra low-power functionality and market specific integration required for next-generation products like enterprise thin clients, automotive infotainment, telematics, and other media-rich embedded applications. Our ultra low-power embedded Alchemy processor cores are based on the standard MIPS® processor instruction set.We utilize very low power microprocessor design techniques and utilize low voltage and low leakage cell libraries, which allow us to incorporate high power efficient cores in our chips. 5 Table of Contents Customers The markets for networking, communications infrastructure, security and storage systems utilizing our products and services are mainly served by large OEMs, such as Alcatel-Lucent, Brocade Communications Systems, Inc.,Cisco Systems, Inc., Dell Inc., Ericsson, Finisar Corporation, Hewlett Packard Corporation, Huawei Technologies Co., Ltd., Juniper Networks, Inc., McAfee, Inc., Motorola, Inc., Nokia Siemens Networks, Tellabs, Inc., and ZTE Corporation. We work with these and other OEMs to understand their requirements, and provide them with solutions that they then qualify and, in some cases, specify for use within their systems. While we sell directly to some OEMs, we also provide our products and services indirectly to other OEMs through their contract manufacturers, who in turn assemble our products into systems for delivery to our OEM customers. Sales to contract manufacturers accounted for 44%, 43%, and 41% of total revenue in 2010, 2009, and 2008, respectively. Sales of our products are generally made under short-term, cancelable purchase orders. As a result, our ability to predict future sales in any given period is limited and subject to change based on demand for our OEM customers' systems and their supply chain decisions. We also provide our products and services indirectly to our OEM customers or their contract manufacturers through our international stocking sales representatives. Our stocking sales representatives are independent entities that assist us in identifying and servicing foreign networking OEMs and generally purchase our products directly from us for resale to OEMs or contract manufacturers located outside the U.S. In general, these international stocking sales representatives generally exclusively service a particular foreign region or customer base, and purchase our products pursuant to cancelable and re-schedulable purchase orders containing our standard warranty provisions for defects in materials, workmanship and product performance. At our option, defective products may be returned for their purchase price or for replacement. To date, our international stocking sales representatives have returned a small number of defective products to us. Our international stocking sales representatives may also act as a sales representative and receive commissions on sales of our products. Sales through our international stocking sales representatives accounted for 6%, 6%, and 10% of total revenue in 2010, 2009, and 2008, respectively. While we have purchase agreements with our international stocking sales representatives, they do not have long-term contracts with any of our OEM customers that use our products and services. We also use distributors to provide valuable assistance to end-users in delivery of our products and related services. Our distributors are used to support our international sales logistic principally in Asia.In accordance with standard market practice, our distributor agreements generally limit the distributor's ability to return product up to a portion of its purchases in the preceding quarter and limit price protection for inventory on-hand if it subsequently lowers prices on our products.We recognize sales through distributors at the time of shipment to end customers as reported by our distributors. For 2010, 2009 and 2008, our top five customers in terms of revenue accounted for approximately 58%, 68% and 68%, respectively, of total product revenue. Although we believe our revenues will continue to be concentrated among our largest customers, we expect that continued favorable market trends, such as the increasing number of 10 Gigabit ports resulting as enterprises and datacenters upgrade their legacy networks to better accommodate the proliferation of video and virtualization applications, and the growing mobile wireless infrastructure and IPTV markets,will enable us to broaden our customer base. Additionally, we believe that our expanding product portfolio will also help us to further diversify our customer and product revenues further, as well as expand our offerings to our existing customers. We maintain inventory, or “hubbing”, arrangements with certain customers, including our largest customer, Cisco and its supplier, Wintec Industries.Pursuant to these arrangements, we deliver products to a customer, an intermediary or a designated third party warehouse based upon the customer’s projected needs, but do not recognize product revenue unless and until the customer, intermediary or third-party warehouse reports that it has removed, or pulled, our product from the warehouse to be incorporated into the customers’ end products.Historically, we have had reasonable visibility of these customers’ requirements within a quarter, and we typically commit resources and incur expenses based on our projections.Therefore, if a customer that uses a hubbing arrangement does not take delivery of products in accordance with the schedule it originally provided to us, our predicted future revenue stream may vary substantially from our forecasts, and our results of operations could be materially and adversely affected because we typically commit resources and incur expenses based on our projections. In addition, although we own the inventory physically located at these hubs, our ability to effectively manage inventory levels may be restricted, causing our total inventory levels to increase.This, in turn, could increase our expenses associated with excess and obsolete product and negatively impact our cash flows. In the normal course of business, we have agreed to indemnify our customers with respect to liabilities associated with the infringement of other parties’ technology based upon their products. The duration of such indemnification obligations varies and, in certain cases, is indefinite.We have undertaken specified obligations in the event of an epidemic product failure under master purchase agreements with certain customers.In the event of an epidemic product failure, our obligations under these arrangements may have a material impact on our results of operations or financial condition. 6 Table of Contents Sales, Marketing and Distribution Our sales and marketing strategy is to achieve design wins with leaders and emerging participants in the networking, communications infrastructure, data center, storage and security systems market and to maintain these design wins primarily by offering leading-edge products and superior customer service. We focus our marketing and sales efforts at a high organizational level of our potential customers to access key decision makers. In addition, as many targeted OEMs design custom integrated circuits to interfaceto our products, we believe that applications support at the early stages of design is critical to reducing time-to-market and minimizing costly redesigns for our customers. Our product sales cycles can take over 24 months to complete, requiring a significant investment in time, resources and engineering before realization of income from product sales, if at all. Such long sales cycles mean that OEM customers' vendor selections, once made, are normally difficult to change. As a result, a design loss to the competition can negatively impact our financial results for several years. Similarly, design wins can result in an extended period of revenue opportunities with that customer. We market and sell our products through our direct sales force, distributors, and through independent sales representatives throughout the world. Our direct sales force is dedicated to enhancing relationships with our customers. We supplement our direct sales force with independent sales representatives, who have been selected based on their understanding of our targeted customers' systems market and their level of penetration at our target OEM customers. We also use application engineers to provide technical support and design assistance to existing and potential customers. Our marketing group is responsible for market and competitive analyses and defining our product roadmaps and specifications to take advantage of market opportunities. This group works closely with our research and development group to align development programs and product launches with our OEM customers' schedules. Additionally, this group develops and maintains marketing materials, training programs and our web site to convey our benefits to our targeted OEMs. We operate in one business segment and primarily sell our products directly to customers in the United States, Asia and Europe. Sales for the geographic regions reported below are based upon the location to which we ship.The following is a summary of the geographic information related to revenues for the years ended December31, 2010, 2009 and 2008: Year ended December 31, Revenue: United States 18
